Citation Nr: 0010440	
Decision Date: 04/20/00    Archive Date: 04/28/00

DOCKET NO.  97-14 376	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart disability and 
residuals of a cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. A. Caffrey, Counsel


INTRODUCTION

The veteran had active service from January 1989 to April 
1992.  An appeal has been taken from a January 1997 rating 
action by the Department of Veterans Affairs (VA) denying 
entitlement to service connection for a heart disability and 
residuals of a cerebrovascular accident.  The case was 
initially before the Board of Veterans' Appeals (Board) in 
May 1999 when it was remanded so that the appellant could be 
scheduled for a hearing before a member of the Board.  The 
appellant was scheduled for a hearing before a member of the 
Board sitting at the regional office in December 1999; 
however, she did not report for the hearing, and did not 
submit a request for postponement.  Accordingly, her request 
for a hearing must be considered to have been withdrawn and 
the Board will proceed with its consideration of her appeal.  
38 C.F.R. § 20.704


FINDINGS OF FACT

1.  A heart disability or cerebrovascular accident were not 
demonstrated during the veteran's period of active military 
service.  

2.  A congenital heart condition and cerebrovascular accident 
were initially medically demonstrated several years following 
the veteran's release from active duty.  

3.  There is no medical evidence linking the veteran's heart 
disorder and cerebrovascular accident to her active military 
service, or any incident of service.  


CONCLUSION OF LAW

The veteran has not submitted well-grounded claims for 
service connection for a heart disability and residuals of a 
cerebrovascular accident.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5107 (West 1991); 38 C.F.R. §§ 3.303(c), 
3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The threshold question to be answered with regard to the 
veteran's claims is whether she has presented evidence of 
well-grounded claims; that is, claims which are plausible.  
If she has not presented well-grounded claims, her appeal 
must fail and there is no duty to assist her further in the 
development of the claims because such additional development 
would be futile.  38 U.S.C.A. § 5107(a); effective on and 
after September 1, 1989.  As will be explained below, the 
Board finds that the claims are not well grounded.  

I.  Background

The veteran's service medical records do not reflect any 
treatment for or symptoms or complaints of any heart 
disability or cerebrovascular disease.  An electrocardiogram 
of August 1990 showed sinus bradycardia with occasional 
premature supraventricular complexes, but was otherwise 
normal.  

The veteran's initial claim for VA disability benefits was 
submitted in June 1996.  She referred to a heart condition 
and a stroke.  

Records from a university hospital reflect that the veteran 
was treated in May 1996. The day prior to admission she had 
awoken with dizziness, vertigo and nausea.  The recorded 
history notes that she had had no antecedent illnesses 
including cardiac problems.  Various finds were recorded on 
physical examination.  The diagnosis was acute left superior 
cerebellar infarction.  

The veteran was afforded a VA general medical examination in 
September 1996.  She reported that while in the Air Force she 
had had dyspnea on exertion and thought she was wheezing.  
She had been evaluated by a physician but he did not think 
she had asthma or asthmatic attacks.  An electrocardiogram 
was performed and was reported to be abnormal.  

In May 1996 she had heard a low buzzing sound in the right 
ear and her vision became blurry.  She had lost her balance 
and was light headed with slurring of speech and had been 
brought to the emergency room.  Magnetic resonance imaging 
(MRI) testing performed at that time established that she had 
had a subacute infarction of the left superior cerebellar 
artery with no AV malformation.  An MRI of the vertebral 
artery was also performed and showed no evidence of vertebral 
artery occlusion or dissection and no significant change in 
appearance of the left superior cerebellar infarct.  Because 
of that it was felt that the veteran had had a cardiac stroke 
and that she had torn an emboli from the site of origin in 
the heart.  A two-dimensional echocardiogram was performed 
and it was found that the veteran had normal left ventricular 
size and systolic function.  She had a patent foramen ovale 
with intermittent right to left shunting.  

On examination of the cardiovascular system the veteran had a 
patent foramen ovale with intermittent right to left 
shunting.  Her pulse rate was 80 per minute and blood 
pressure was 110/78.  The examiner concluded that the veteran 
had had a cardiac stroke secondary to throwing emboli to the 
brain.  An MRI performed in May 1996 had shown that she had 
had a subacute infarction of the left superior cerebellar 
artery that caused her to have the episode of a buzzing sound 
in the right ear with weakness of the left upper and lower 
extremities, partial loss of balance and coordination.  The 
diagnosis was cardiac stroke secondary to throwing emboli 
from a patent foramen ovale to the brain.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

Where a veteran served continuously for ninety (90) days or 
more during a period of war or during peacetime service after 
December 31, 1946, and a heart disease or cerebrovascular 
disease becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  

Congenital or developmental defects as such are not diseases 
within the meaning of applicable legislation providing 
compensation benefits.  38 C.F.R.§  3.303(c).

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  In order for a claim to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis); of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the inservice injury or 
disease and the current disability (medical evidence).  
Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the veteran's service medical records do not 
reflect the presence of a heart disability or cerebrovascular 
disease.  Those conditions were initially medically 
demonstrated several years following the veteran's separation 
from military service.  The veteran's patent foramen ovale is 
a birth defect, which was apparently not detected and caused 
no disability during childhood or while in service.  She has 
argued that an episode of shortness of breath during service 
was due to this birth defect.  Such an episode is not 
documented by the available service medical records.  
Furthermore, even if this could be medically supported or 
documented, and her own opinion does not constitute medical 
documentation of the event or her theory of causation, such 
an episode would have to be viewed as a mere symptomatic 
exacerbation; not an aggravation of the underlying congenital 
defect.  In any event, her condition is a congenital heart 
disorder for which service connection may not be established.  
38 C.F.R. § 3.303(c).

A well-grounded claim requires more than a mere assertion; 
the claimant must submit supporting evidence.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In this case, the veteran 
has not submitted any medical evidence, opinion or other 
independent evidence which supports her claim for service 
connection for the claimed disorders.  There is no indication 
of any medical link between her heart condition and 
cerebrovascular accident and her military service.  Given the 
evidence that is of record, the claims for service connection 
for a heart disability and residuals of a cerebrovascular 
accident may not be considered well grounded.  Since the 
claims are not well grounded, they must accordingly be 
denied.  Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  

Although the Board has considered and disposed of the 
veteran's claims for service connection for the conditions at 
issue on a ground different from that of the regional office; 
that is, whether the claims are well grounded rather than 
whether she is entitled to prevail on the merits, the veteran 
has not been prejudiced by the Board's decision.  In assuming 
that the claims were well grounded, the regional office 
afforded the veteran greater consideration than the claims 
warranted under the circumstances.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  To remand this case to the 
regional office for consideration of the issue of whether the 
claims are well grounded would be pointless and in light of 
the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 
57 Fed. Reg. 49,747 (1992).  To submit well-grounded claims, 
the veteran would need to offer competent evidence, such as a 
medical opinion, that her heart disability and 
cerebrovascular accident either developed coincident with her 
military service or within one year following her separation 
from service or were otherwise related to service.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  


ORDER

Entitlement to service connection for a heart disability and 
residuals of a cerebrovascular accident is not established.  
The appeal is denied.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals




 
- 7 -

- 1 -


